         Case 5:18-cv-02679-AB-SHK Document 1 Filed 12/28/18 Page 1 of 8 Page ID #:1

                                                                                      ~' ~_a ~~1
                                                                      C"~c~;S G-~~
     1   Jasper Crook and Rachel Crook
                                                                               2 18 DEC 28 PF1 J ~ 43
     2   190Q4 Sheffield Street
                                                                         `-: .~~~`" ~~ ~ ~%3`.~Tis;~,T COUP.
                                                                            C ~FdiRls~ 3i5T, C1F Ct~lif.
     3   i Hesperia, CA 92345                                                         R f~(ER SIDE
                                                                        ? •r
     4   ' (760)998-3000

     5

     6   In
          ~~Pro
             ~~~er

     7

     8                                 UNITED STATES DISTRICT COURT

     9                                 CENTRAL DISTRICT OF CALIFORNIA

    10

    11   JASPER CROOK, RACHEL CR                )   ~    ~~~~ ~                                     ~

    12                         Plaint                                           ~           ~~~~~~~

    13                  v.                      )    (Jury Trial Demanded)                              __

    14   WYNDHAM DESTINATIONS, INC.             )
          N~ I~~f~C ~ ~ • ~ Y`a~V'b Cry.C~ -.
    15                           Defendants.

    16

    17

    18   The Central District Court has jurisdiction over this matter under all United

    19   States Constitution mandates, and including but not limited too the

   ~0    Constitution, United States code, trust law, constitutional law, mandamus, ana

         all corporate law conducted upon United States soil. Plaintiffs are in
a ~~ 1
    22   reservation of their right to a jury trial; jury trial demanded.

    23

     4   BaCkground;Trendwest Resorts, Inc. sells timeshare ownership interests in

         condominiums located in Washington, Oregon, California, Arizona, Utah, Hawaii,

         British Columbia, Mexico, and Fiji. Trendwest acquires vacation properties and

         transfers ownership of the units to WorldMark, The Club, a nonprofit benefit

         corporation created by Trendwest to protect the rights of its member owners




                                                     1
         Case 5:18-cv-02679-AB-SHK Document 1 Filed 12/28/18 Page 2 of 8 Page ID #:2




  1 ~~ (emPhasis added). The company uses a point-based system in which credits

 2 ~ ~purchased by customers are used to reserve vacation accommodations. Trendwest

 3 ~ ~markets its vacation product through a network of more than 20 sales offices,

 4 ~ ~which are located primarily in metropolitan markets. The company serves

 5 ~ ~roughly 90,000 timeshare owners, managing properties at 31 resorts that

 6 ~ ~contain more than 1,600 condominium units as of 2003.

 7

 8      ~ To implement the program, Trendwest created WorldMark, The Club. Laws

 9      regulating timeshare businesses required protections against any loss of

10      property rights stemming from the debt or financial condition of the develope

11      (emphasis added). Therefore, Trendwest, as the developer, established

12      WorldMark to be a legally and financially separate entity, free from any debt

13      and guaranteed to always have sufficient resources to operate the properties

14      through its own source of income from the annual dues paid by WorldMark

15      members. WorldMark, a nonprofit benefit corporation, operated similarly to a

16      large homeowner's association, providing protection for those who purchased

17      Trendwest's vacation product. It was created for the specific purpose of

18      owning, operating, and maintaining the real property purchased and developed

19      b y Trendwest. Once Trendwest had developed a vacation property, it transferrer

20      the property to WorldMark free and clear of any monetary encumbrances in

21      exchange for the exclusive right to sell the vacation credits created by the

22      units transferred.

23

24 'I
        Trendwest could count itself among the industry's elite. Sales of nearly
25
        $151.5 million, while net income recorded a more animated leap, jumping more

26
        than 60 percent increasing to $20.6 million as of 2Q03. In terms of vacation
27
        ownership sales, Trendwest ranked as the fifth largest company in its
28
        industry, occupying the same tier as Disney, Marriott, Hilton, and Signature



                                               2
     Case 5:18-cv-02679-AB-SHK Document 1 Filed 12/28/18 Page 3 of 8 Page ID #:3




 1   Resorts. Trendwest membership excelled to 270,000 owners by 2006. To date

 2   WorldMark's infusion with Wyndham is one of four consumer brands coming under

 3   the Wyndham Vacation Ownership umbrella - joining Club Wyndham, Wyndham

 4   Vacation Resorts Asia Pacific and Shell Vacations Club. Together, they form

 5   the single largest timeshare entity in the world with over 900,000 members ar

 6   dominate the industry in a way few other companies can match.

 7

 8   Current: Trendwest         Resorts,    Inc.   solicited        Jasper    Crook      and   Rachel    Lopez,

 9   unmarried couple, to invest/purchase an ownership stake in Trendwest Resorts,

10   Inc. and WorldMark the Club, a point-based system of 6,000 credits at the

11   purchase     price     of    $9,300.    After    many       high    pressure   sales      promotions    at

12   Trendwest     Resorts,      Inc. in     Irvine, California at            18301   Von      Karman   Avenue,

13   Suite 100, with agent, Armando Medrano, on March 8, 2003, Jasper and Rachel

14   entered into a premier lifetime ownership with a perpetual stake thru a trust

15   account     with     Trendwest     Resorts,     Inc.     maintained     by   Bank    of   America    trust

16   account     number    14221    00489 located        at      333 South    Beaudry,     Los   Angeles,    CA

17   90017-1466.        Funds    were     entrusted    to     Trendwest      Resorts,     Inc.    toward    the

18 I purchase of ownership into that account. The plaintiffs funds were transferrer

19   into the general operating accounts of Trendwest Resorts, Inc. and WorldMark

20   under ownership number 16020032.

21

22   On July 19, 2003, Jasper and Rachel were married and will now be referred t

23   as   Mr.    and    Mrs.     Crook,    beneficiaries,         administrators,        executors,      and/o

24   plaintiffs     going       forward.    In   April      of   2007,    Trendwest      Resorts,   Inc.    wa

25   renamed WorldMark by Wyndham. Mr. and Mrs. Crook are                           beneficiaries of th

26   ownership trust and hold administrative authorities. In 2010, years into th

27   re-branding of Worldmark by Wyndham they are still practicing high pressur

.FI:1 sales     tactics     as    well     as    fraudulent        sales     pitches.      Wyndham's     sale




                                                         3
     Case 5:18-cv-02679-AB-SHK Document 1 Filed 12/28/18 Page 4 of 8 Page ID #:4




 1 ~~representatives,         in   their      business      wide        practices   attempted      to   coerce      the

 2   plaintiffs into entering a new contract for more vacation credits, promisin

 3   that it would improve and benefit the plaintiffs ownership status. Mr. an

 4   Mrs. Crook refused to pay thousands of dollars extra for more points and a ne

 5   contract    as    there       was   no   level     of     ownership        above     the    premium     lifetim

 6   ownership. Plaintiffs premium lifetime ownership stake has been paid in ful

 7 I ~as of March 29, 2010.

 8

 9 ~ ~As beneficiaries and administrators of the trust the plaintiffs are owed

10   standard    of   quality of         ownership.        A    breach     of contract occurred              when   the

11   trustees, Wyndham Destinations, Inc., wholly abandoned their fiduciary duty tc

12   beneficiaries,       Mr.      and   Mrs.   Crook,         when     they    ignored    the    demands     of    the

13   administrator to make necessary repairs and upgrades to the penthouse                                          anc

14 i presidential suites located at the Indio, Ca, resort in which the plaintiff:

15 '~ regularly vacation with their seven children. After several verbal and onsite

16   written    demands for         improvement       the      trustees        willfully    refused     to    comply.

17   Complaints       about     the      quality      of       standards        within     the     penthouse        an

18   presidential suites went unresolved resulting in multiple thousands of dollar

19   in out-of-pocket expenses for lack of quality and usability. The followin

20   issues persisted: private spa located within the unit was not working, button

21   to   spa   damaged    and      presented      an    electrical         shock    hazard,      barbecue      gril

22   ignition dangerously defective, patio deck worn presenting trip hazards, is

23   makers to refrigeration not working, plumbing issue in ADA bathrooms resultin

24   in water exiting shower area, Jacuzzi tub malfunctions, black mold presence i

25   bathrooms presenting respiratory issues with our children, among many othe

26   issues.    Wyndham,      as    trustees,      decided         to    maliciously      disrupt our        vacatio

27   experience and invade our privacy by entering the units on multiple occasion

28   at times with a multitude of individuals intruding and bombarding our privacy




                                                               4
     Case 5:18-cv-02679-AB-SHK Document 1 Filed 12/28/18 Page 5 of 8 Page ID #:5




 1   Wyndham attempting to forcefully subside our complaints due to being what is

 2   now considered Low Level ownership stakes in retaining a 6,000 point package

 3 R after multiple refusals to upgrade to their suggested 25,000 point mini

 4 ~ ~Package.       Defendants      then   tried       forcefully       to    get    the   beneficiaries

 5   relinquish their ownership stake in their vacation ownership points. Wyndha

 6   for     their     own    personal      use   issued       themselves       approximately      400,000,00

 7   vacation credits to be sold on the open market as a Discovery package no

 8   holding ownership status, just a user experience. Wyndham with a minimal stak

 9   of 25,000 credits at a cost of $24,000.00 US dollars. Wyndham intentionall

10   pricing and phasing out 6,000 point owners was a business decision to wholl

11   serve    Wyndham        as   they engaged     in    attempting       to   cancel lifetime      ownershi

12   packages from what is considered low level ownership stakes. The plaintiff

13   repeated    refusal to purchase              and    enter    into    a    new    contract   resulting    i

14   Wyndham fraudulently taking of plaintiffs property, ownership stake, for thei

15   benefit. Wyndham has engaged in a national policy to dismantle ownership b

16   any means necessary including malicious conduct by employees of all level

17   especially executive officers such as Nina Middleton, instructed and led b

18   Michael D. Brown, predecessor to, Franz Nanning. The actions of Wyndham have

19   accumulatively resulted in interference with the plaintiffs right to posses

20   the property. Wyndham intentionally is preventing the plaintiffs from havinc

21   access to the property via physical and electronic access via owner portal.

22   The plaintiffs, who are beneficiaries of the trust, and defendants Wyndham, a~

23   fiduciaries,       willfully refused         to return        property,         access to property, o

24   compensate for the use of and/or purchase of property which has resulted in a

25   egregious taking. The plaintiffs due process has been violated by trustees ou

26   right    refusal        to   provide   due   process        prior   to    attempting     to   cancel    ou

27   perpetual ownership stake providing no written notice and refusal to provid

28



                                                           5
             Case 5:18-cv-02679-AB-SHK Document 1 Filed 12/28/18 Page 6 of 8 Page ID #:6

       •.~




.
~ ~_

             agreed arbitration as stated in section 7, page 25, of plaintiffs contracts

       2 ~ tresulting in further breaches of contract.

       3 I ~After no response from corporate, a certified letter was mailed to fiduciary,

       4     Franz Harming, former CEO of Wyndham Vacation Ownership, listing the

       5     beneficiaries grievances in February of 2016.

       6

       7     Nina Middleton, Executive Case Specialist, from the Executive Response Team

       8     Owner Care was assigned to the plaintiffs correspondences under Franz Harming

       9     and their offers of resolution were inadequate. Mr. and Mrs. Crook were

   10        maliciously restricted to property access virtually and physically. A second

  11         certified letter was mailed to Michael D. Brown, current CEO of Wyndham

  12         Destination, Inc., communicating that the beneficiaries ongoing grievances

  13         still have not been rectified as of the date on March 5, 2018. Plaintiffs

  14         asserted their right to arbitration as per their original contract which is

  15         outlined in the Arbitration Clause on page 25, section 7.5. Ultimately the

  16         beneficiaries were told by Nina Middleton on April 3, 2018 that the plaintiff

  17         ownership rights with Worldmark had been canceled. Alleged cancelation...

  18         plaintiffs were never served any notice that these cancellations were

  19         formulated. Beneficiaries never received any notice of cancellation or

  20         termination within their rights of the due process clause of the United States

  21         Constitution. Wyndham Destinations, Inc. has no administrative authority to

  22         terminate the beneficiaries premium lifetime ownership. Under California law

  23         this is considered a liability tort conversion claim. There is a violation of

  24         due process under the United States Constitution.

  25

  26         Defendants want to forcefully remove low point owners to promote their current

  27         contracts at a higher rate increasing their ownership percentages in Wyndham's

  28         favor therefore engaging in a collective taking of property and right to use




                                                   6
     Case 5:18-cv-02679-AB-SHK Document 1 Filed 12/28/18 Page 7 of 8 Page ID #:7




 1 ~~without compensation. In an effort for their gain profiteering they are

 2 'diluting the vacation ownership point scale raising the points ownership and

 3   lowering the ability for resort usage. Since the purchase of the plaintiffs

 4   , timeshare with Trendwest Resorts, Inc., the trustee, has sold multiple units.

 5 ~ ~Defendants have sold hundreds of millions of points that create a reduction

 6 ~ ~and dissolution in maintenance costs for the owner's due to the growth of

 7 ~ ~established owners and Discovery non-owners.

 8

 9 ~ ~All attempts at resolutions have been exhausted by the refusal of the trustee

10   to honor the demand of the beneficiary and administrator and that is a wholly

11   and complete breach of contract which is the action leading to this District

12   Court proceeding. Wyndham Destinations, Inc., the trustee, has an absolute

13   fiduciary duty to its beneficiaries Mr. and Mrs. Crook and with their blatant

14   disregard for their legal position has subjected themselves to the following

15   actions and damages. The actions of Nina Middleton, Franz Hanning (former

16   CEO), Michael D. Brown (current CEO), and Wyndham Destinations, Inc. have

17   resulted in trust law violations, constitutional violations, and including

18   multiple breaches of contract and a conversion tort, resulting in physical anc

19   mental distress to the entire Crook family. Plaintiffs are asking for a prayer

20   of relief for compensatory damages, punitive damages, exemplary damages,

21   consequential damages, expectancy damages, perspective damages, and special

22   damages totaling $30,000,000.00 US dollars ($30 million US dollars) to be paic

23   from the general operating account of Trendwest Resorts, Inc., WorldMark,

24   Wyndham Destination Inc., Club Wyndham, Wyndham Vacation Resorts Asia Pacific,

25   Shell Vacations Club, and any and all sub-corporations and parent corporation

26   related to Wyndham Destination Inc.; including Bank of America trust account

27   number 14221 00489. Any and all compensation the court sees just and proper

28   from any and all subsidiaries of Wyndham.




                                            7
     Case 5:18-cv-02679-AB-SHK Document 1 Filed 12/28/18 Page 8 of 8 Page ID #:8




 1                                           Respectfully submitted,

 2

 3   Dated December 24, 2018                 UCC 1-308 without prejudice

 4                                           Jasper Crook

 5                                           In Pro Per       UCC 1-3Q6~hs

 6
                                                                     Jasper Crook
 7

 8
                                             UCC 1-308 without prejudice
 9
                                             Rachel Crook ~(~,G ~~ ~j0~ V~ ~ ~ f'I.
10
                                             In Pro Per                    ~^       1
11                                                                         Vy

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         8
